Citation Nr: 1114472	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine, prior to February 26, 2009.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine, beginning February 26, 2009.

3.  Entitlement to a rating greater than 10 percent for headaches, prior to May 18, 2009.

4.  Entitlement to a rating greater than 10 percent for headaches, beginning May 18, 2009.

5.  Entitlement to an effective date prior to February 26, 2009, for the grant of service connection for headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 26, 2009, and entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine beginning February 26, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  Prior to May 18, 2009, the Veteran's headaches occurred weekly, but were treated by ibuprofen, and were prostrating less than half of the time.

2.  Beginning May 18, 2009, the Veteran's headaches occurred weekly, caused multiple episodes of vomiting, were treated with Oxycodone, were completely prostrating for their duration of 6 to 7 hours each, and were found to completely preclude activity, to include employment.

3.  The Veteran's claim for entitlement to service connection for headaches was received by VA on December 8, 2006.

4.  The first documentary evidence of headaches is dated on December 20, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no greater, for headaches prior to May 18, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8199-8100 (2010).

2.  The criteria for a 50 percent rating, but no greater, for headaches beginning May 18, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8199-8100 (2010).

3.  The criteria for an effective date of December 20, 2007, but no earlier, for a grant of service connection for headaches have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  December 2006, March 2009, and June 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in December 2007, May 2009, and July 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners inquired as to the frequency, severity, and duration of the Veteran's headaches; documented his symptoms and treatment; and commented as to the effect the headaches had on the Veteran's employability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Headaches - Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for headaches was granted by July 2009 rating decision, and an initial 10 percent rating assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The term  "prostrating attack"  is not defined in regulation or case law.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).

Review of the claims file reveals that the Veteran's headaches are more severe than rated and have increased in severity during the course of the appeal period, such that staged ratings are warranted.  See Hart, 21 Vet. App. at 508.  

Prior to May 18, 2009, the Veteran's headaches occurred weekly, but were not always so severe as to be prostrating.  Specifically, at the December 2007 VA neurological disorders examination, the Veteran reported that he was using 400 milligrams of ibuprofen as needed for headaches.  The headaches occurred weekly, and the Veteran noted that less than half of the headaches were prostrating.  Thus, on average, the Veteran experienced characteristic prostrating headaches approximately twice per month.  On that basis, the Veteran's headaches merit a 30 percent rating prior to May 18, 2009.

Beginning May 18, 2009, the Veteran's headaches were more severe.  At the May 2009 VA neurological disorders examination, the Veteran reported weekly or more frequent headaches, and that their usual course forced him to bend over and put his head on the bed, vomit up to three times, and be incapacitated for the next 6-7 hours.  He rated the pain as 11 on a severity scale of 1 to 10.  The Veteran admitted that if he was able to take Oxycodone before a headache occurred, its intensity was decreased to 3 or 5 on that 1 to 10 scale, but if he was unable to take the medication before the headache's onset, the vomiting prevented taking medication to reduce the severity.  The examiner noted that the Veteran's headaches had a significant effect on his usual occupation of bail bondsman, in that the Veteran was unable to do anything during his migraine attacks except wait for them to subside.  

Similarly, at the July 2009 VA spine examination, the Veteran reported severe headaches occurring 3 to 10 times per month, which start at the neck and radiate to the back of the head.  He noted that if he did not consciously adjust the position of his neck and head, a severe headache would occur; epidural injections had decreased the frequency of the headaches, but not the severity.  Ultimately, it is clear that the Veteran's headaches occurred frequently, were completely prostrating, lasted almost half of his waking hours, and were found by the examiner to be productive of severe economic inadaptability.  For those reasons, the maximum schedular rating of 50 percent is for application beginning May 18, 2009.  AB v. Brown, 6 Vet. App. 35 (1993).

Beginning May 18, 2009, the maximum schedular rating has been assigned.  However, the preponderance of the evidence is against the assignment of greater than a 30 percent rating prior to May 18, 2009; there is no doubt to be resolved; and an increased rating is not warranted prior to that date.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran denied having been hospitalized for his headaches at the July 2009 VA spine examination, and marked interference of employment, beyond that contemplated by the assigned ratings, has not been shown.  Accordingly, extraschedular referral is not required.

Headaches - Effective Date

Among the issues noted on the first page of this decision is that of entitlement to an earlier effective date for the grant of service connection for headaches.  Although this issue was not certified to the Board, the Board has jurisdiction over it as it is part of the Veteran's underlying claim for an increased initial rating.  Indeed, the Veteran's disagreement with the effective date assigned for the grant of service connection is noted in his February 2009 statement discussing "back pay."  

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).

In its July 2009 rating decision, the RO concluded that February 26, 2009, was the appropriate effective date for grant of service connection for headaches, noting that "[t]he effective date ... assigned[,] February 26, 2009, [was] the day your claim for increase was received by our office."  There are two errors here.  First, the Veteran's statement was stamped as having been received by VA on February 27, 2009, not February 26, 2009; there are no documents in the entire record which were received by VA on February 26, 2009.  

Further, the rating decision indicates that the assigned effective date was based on the Veteran's February 2009 "claim for increase."  But the notice letter accompanying the February 2008 rating decision denying service connection for headaches was dated February 27, 2008.  The Veteran's statement regarding his headaches was received by VA on February 27, 2009, exactly one year following the notice of the denial of service connection.  Liberally construed, the February 2009 statement is a timely notice of disagreement to the February 2008 rating decision denying service connection; not a claim for increase.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2010); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  

Ultimately, the first communication from the Veteran with respect to a claim for service connection for headaches was received by VA on December 8, 2006.  There is no other document which could be considered a claim prior to that date.  Therefore, the Board finds that December 8, 2006, is the date of the Veteran's claim for service connection.

However, the claims file does not contain any evidence of complaints of, diagnosis of, or treatment for headaches dated prior to the December 2007 VA examination, during which the Veteran described the severity, duration, and symptoms relating to his migraine headaches.  As such, the date entitlement arose is December 20, 2007, the date of that examination.

The Veteran's claim was received by VA on December 8, 2006, and the date entitlement arose was in December 20, 2007.  Thus, the proper effective date for the award of service connection for headaches is December 20, 2007.  38 C.F.R. § 3.400.  

This decision grants an effective date of December 20, 2007 for service connection for headaches.  However, because there is no documentary evidence of headaches dated prior to December 20, 2007, the preponderance of the evidence is against the assignment of an effective date prior to that date; there is no doubt to be resolved; and an effective date prior to December 20, 2007 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




ORDER

A 30 percent rating, but no greater, for headaches prior to May 18, 2009, is granted.

A 50 percent rating, but no greater, for headaches beginning May 18, 2009, is granted.

An effective date of December 20, 2007, for the grant of service connection for headaches is granted.


REMAND

The last VA examination conducted to evaluate the Veteran's cervical spine disability was conducted in July 2009.  The Veteran asserted at his March 2011 Board hearing that his neck pain and other symptomatology had worsened since that examination.  Specifically, he testified that his neck range of motion was so significantly limited by pain that he was unable to flex or extend his neck without experiencing pain.  Conversely, the most recent objective clinical findings, documented in a January 2010 VA outpatient treatment record, show that the Veteran had full range of motion in his neck, without pain.  

While apparently inconsistent with the January 2010 treatment record, the Veteran's statements as to his current limited neck range of motion are competent lay evidence of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the evidence as to the current range of motion is, at best, confused,  VA's duty to assist requires that a new VA examination be conducted so that the current severity of his cervical spine disability may be determined.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the issues of entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 26, 2009, and entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine beginning February 26, 2009, are REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected cervical spine degenerative disc disease.  Provide the claims folder and a copy of this Remand to the examiner for review in conjunction with the examination.  All radiologic or other studies required, to include x-rays, magnetic resonant imaging tests, and/or electromyelograms, pertinent to determining such severity must be conducted.  

The examiner must state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the cervical spine, in degrees, noting by comparison the normal range of motion of the spine.  He or she must determine whether there is functional loss in the form of pain, weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine degenerative disc disease; if so, the examiner should express such functional loss in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis.

The examiner must comment as to the severity of the Veteran's documented right upper extremity radiculopathy and neuropathy, and report any other associated neurological complaints or findings attributable to the Veteran's cervical spine degenerative disc disease.  The examiner must also state whether the Veteran experiences incapacitating episodes due to his degenerative disc disease, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner should provide a complete rationale for all opinions.  If the requested opinion cannot be rendered without resorting to speculation, state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


